DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
Remarks
This action is in response to the Amendment filed 06/02/2022.
Claims 1-3, 5, and 11-24 are pending. 
Response to Arguments
No arguments have been provided for the Claim Interpretation of the phrase “electronic device” claim 1, therefore the interpretation of claim 1 under 35 U.S.C. 112(f) is maintained. 
Applicant’s arguments, see pages 6-9, filed 06/02/2022, are persuasive in part.
Rejection of claims 1-3, 5, and 11-24 under 35 U.S.C. 103
Independent claim 1 has been amended to include limitations from claim 6, which has now been cancelled. Claim 1 now recites “wherein the first and second parts have respective data or signal contacts for providing biometric data or signals to the first part from the second part when the data or signal contacts are in mutual contact”. Examiner agrees. However, Yoo discloses this limitation, as discussed in the office action below. Therefore, claim 1 is rejected over Gannon in view of Yoo.  Further, claim 14 has been amended to recite “respective first and second alignment indicia arranged such that alignment of the first and second indicia causes alignment of the data or signal contacts and the power contacts of the respective first and second parts when attached together”. 
Applicant argues that Gannon does not disclose “wherein the first and second parts have respective data or signal contacts for providing biometric data or signals to the first part from the second part when the data or signal contacts are in mutual contact”. 
Examiner respectfully disagrees. Gannon discloses that first part (e.g. Fig. 2A: first part 34) and second part (e.g. Fig. 2A: second part 32) include first and second alignment indicia arranged such that alignment of the first and second indicia causes alignment of the data or signal contacts and the power contacts of the respective first and second parts when attached together (e.g. Fig. 2A: contact pads 35a, b arranged such that when in contact power is provided to the electrodes 33a, b and integrated circuit 38 which transmits the collected data; Fig. 4: depicts integrated circuit 38 with temperature sensor 52 connected to microprocessor 50 through wires; Par. [0057]: describes the temperature sensor collecting data and outputting it to the microprocessor; Par. [0048], lines 33-38: “In addition or alternatively, either or both of the outer layers 20, 44 can include a printable surface to provide indicia, instructions, or even an identification location for the antenna 36 (e.g., a visual target to help a user obtain successful communication with the computing device 14)”). Therefore, this rejection is maintained. No additional arguments have been provided for the remaining dependent claims. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the electronic device in claim 1. Examiner considers the electronic device to be the circuits as specified in the originally filed specification in Figure 1 (e.g. device 10 with electronic circuits 2) and on Page 4 lines 5-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 11-15, 18-20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gannon et al. (US Patent Application Publication 2014/0121557 – APPLICANT CITED ON IDS from 04/12/2019, of record), and further in view of Yoo et al. (European Patent EP 2,567,655 – APPLICANT CITED ON IDS from 04/12/2019, of record), hereinafter Yoo.
Regarding claim 1, Gannon teaches a biometric sensor device for attachment to the skin of a user (e.g. Fig. 1: patch 10 attached to user 12), comprising: 
a. a first thin flexible part comprising an electronic device (Note: the electronic device has been interpreted as per the discussion in the section Claim Interpretation above) arranged to receive biometric signals or data from the user (e.g. Fig. 2A: patch 10 consisting of electronic circuit 34 capable of taking temperature readings (biometric data); Par. [0045], lines 10-14); and
b. a second thin flexible part comprising a power cell connected or connectable to the first thin flexible part for providing power thereto (e.g. Fig. 2A: battery 32 connectable to circuit 34; Par. [0045], lines 6-14);
wherein the first and second parts are discrete and connectable or connected together (e.g. Fig. 2A: circuit 34 connectable to battery 32; Par. [0045]: describes the device shown in Figure 2A); and
wherein the second part includes at least one sensor pad for contacting the skin of the user (e.g. Fig. 2A: patch 10 with electronics 30 is attachable to the skin of a user through adhesive 40).
However, Gannon fails to disclose wherein the at least one sensor pad is provided on an inner face of the second part, arranged to be placed in contact with the user's skin, and the first part is attached or attachable to an outer face of the second part, and wherein the first and second parts have respective data or signal contacts for providing biometric data or signals to the first part from the second part when the data or signal contacts are in mutual contact.
Yoo teaches a sensor for measuring biosignals, which is an analogous field of endeavor. Yoo teaches it is known provide a sensor pad on an inner face of the power cell, arranged to be in contact with the user’s skin, with the electronic device attachable to an outer face of the power cell (e.g. Fig. 1A: sensor pad 130a, b, on inner (bottom) face of power cell 120 with electronic device 110a on outer (top) face), and wherein the first and second parts have respective data or signal contacts for providing biometric data or signals to the first part from the second part when the data or signal contacts are in mutual contact (e.g. Par. [0051]: sensor pads 130a, b connected to chips 117a, b; Par. [0053]: sensor pads are on the bottom of the second part 110b, “The sensing electrodes 130a and 130b preferably are installed at the bottom of the sensor layers 110a and 110b”; Fig. 1a: sensor pads 130a, b on second part 110b send data through chips 117a, b to external terminal 150 through first part 110a; Par. [0054]: external terminal receives the measured data through the sensor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gannon with the placement of the sensor pad and electronic device and transmitting data from the second to the first part as taught by Yoo in order to provide the predictable results of both providing power to both the sensor pad and the electronic device and providing the measured data to an external source for further processing.
Claim 1 is obvious over Gannon and Yoo as indicated above. Regarding claim 2, Gannon further teaches wherein the first and second parts have respective power contacts for providing power to the first part from the second part when the power contacts are in mutual electrical contact (e.g. Fig. 2A: battery contacts 35A, 35B, battery electrodes 33A, 33B; Par. [0045]: describes the device shown in Figure 2A).
Claim 2 is obvious over Gannon and Yoo as indicated above. Regarding claim 3, Gannon further teaches wherein the second part includes an electronic control for controlling the supply of power to the electronic device (e.g. Par. [0053], lines 1-5).
Claim 1 is obvious over Gannon and Yoo as indicated above. Regarding claim 5, Gannon further teaches wherein the second part has a water-resistant edge for contacting the user's skin (e.g. Par. [0047], lines 22-34).
Claim 1 is obvious over Gannon and Yoo as indicated above. Regarding claim 11, Gannon further teaches wherein the first part and/or the second part has one or more adhesive layers for securing the first and second parts together (e.g. Par. [0050]: describes how the layers can be connected).
Claim 11 is obvious over Gannon and Yoo as indicated above. Regarding claim 12, Gannon further teaches wherein the adhesive layer(s) include electrically conductive adhesive arranged to secure electrical contacts between the first and second parts (e.g. Par. [0050], lines 13-16).
Claim 11 is obvious over Gannon and Yoo as indicated above. Regarding claim 13, Gannon further teaches wherein the adhesive layer(s) include hydrophobic adhesive arranged to prevent moisture ingress between the first and second parts (e.g. Par. [0047], lines 22-34).
Claim 1 is obvious over Gannon and Yoo as indicated above. Regarding claim 14, Gannon further teaches wherein the first and second parts include respective first and second alignment indicia  arranged such that alignment of the first and second indicia causes alignment of the data or signal contacts and the power contacts of the respective first and second parts when attached together (e.g. Fig. 2A: contact pads 35a, b arranged such that when in contact power is provided to the electrodes 33a, b and integrated circuit 38 which transmits the collected data; Fig. 4: depicts integrated circuit 38 with temperature sensor 52 connected to microprocessor 50 through wires; Par. [0057]: describes the temperature sensor collecting data and outputting it to the microprocessor; Par. [0048], lines 33-38: “In addition or alternatively, either or both of the outer layers 20, 44 can include a printable surface to provide indicia, instructions, or even an identification location for the antenna 36 (e.g., a visual target to help a user obtain successful communication with the computing device 14)”).
Claim 1 is obvious over Gannon and Yoo as indicated above. Regarding claim 15, Gannon further teaches wherein the second part is actuable so as to activate the power cell (e.g. Par. [0050], lines 24-28).
Claim 1 is obvious over Gannon and Yoo as indicated above. Regarding claim 18, Gannon further teaches wherein the first part includes a processor for processing biometric signals and/or data, and/or for controlling the electronic device (e.g. Fig. 4: microprocessor 50; Pars. [0052]-[0053]: describes the function of the microprocessor 50).
Claim 1 is obvious over Gannon and Yoo as indicated above. Regarding claim 19, Gannon further teaches wherein the first part includes memory for storing biometric signals/data, other data received by the first part, configuration data or settings for the electronic device, and/or program code for execution by the electronic device (e.g. Fig. 4: memory 62; Par. [0055]: describes the on-board memory 62).
Claim 1 is obvious over Gannon and Yoo as indicated above. Regarding claim 20, Gannon further teaches wherein the first part includes one or more wireless communication interfaces (e.g. Fig. 4: wireless communication module 54; Par. [0050], lines 10-15). 
Claim 1 is obvious over Gannon and Yoo as indicated above. Regarding claim 22, Gannon further teaches wherein the first part includes an accelerometer (e.g. Par. [0006], lines 22-23).
Claim 1 is obvious over Gannon and Yoo as indicated above. Regarding claim 24, Gannon teaches wherein the first part includes flexible encapsulating material for protecting electronic components of the first part (e.g. Par. [0048], lines 41-43; Par. [0045]: describes that the multiple layers are flexible).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gannon et al. (US Patent Application Publication 2014/0121557 – APPLICANT CITED ON IDS from 04/12/2019, of record), hereinafter Gannon, and further in view of Yoo et al. (European Patent EP 2,567,655 – APPLICANT CITED ON IDS from 04/12/2019, of record), hereinafter Yoo, as applied to claims 1 and 15 above, and further in view of Rastegar (US Patent Application Publication 2012/0215270, of record).
Claim 15 is obvious over Gannon and Yoo as indicated above. Regarding claim 16, Gannon does not teach wherein the power cell comprises a capsule containing electrolytes, the capsule being breakable so as to activate the power cell. Rastegar teaches an automated external defibrillator including a reserve power source, which is in the same field of endeavor (e.g. powering medical devices). Rastegar teaches it is known for the power cell to comprise a capsule containing electrolytes, the capsule being breakable so as to activate the power cell (e.g. Par. [0032]: describes liquid reserve batteries).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gannon in view of Yoo with the power cell comprising a capsule containing electrolytes, the capsule being breakable so as to activate the power cell as taught by Rastegar in order to provide the predictable results of powering the device only when necessary in order to conserve power. 
Claim 16 is obvious over Gannon, Yoo, and Rastegar as indicated above. Regarding claim 17, Gannon further teaches the limitation of instant claim 17, wherein the power cell comprises printed parts (e.g. Par. [0050], lines 8-10). However, Gannon fails to teach the capsule is provided between printed parts of the power cell. Rastegar teaches an automated external defibrillator including a reserve power source, which is in the same field of endeavor (e.g. powering medical devices). Rastegar teaches it is known for the capsule to be placed in the power cell in order to activate it (e.g. Par. [0032]: describes liquid reserve batteries).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gannon in view of Yoo and Rastegar with the power cell being placed in the power cell as taught by Rastegar in order to provide the predictable results of powering the device when the capsule is broken.
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gannon et al. (US Patent Application Publication 2014/0121557 – APPLICANT CITED ON IDS from 04/12/2019, of record), hereinafter Gannon, and further in view of Yoo et al. (European Patent EP 2,567,655 – APPLICANT CITED ON IDS from 04/12/2019, of record), hereinafter Yoo, as applied to claim 1 above, and further in view of Jacofsky et al. (US Patent Application Publication 2012/0010525 – APPLICANT CITED ON IDS from 04/12/2019, of record), hereinafter Jacofsky. 
Claim 1 is obvious over Gannon and Yoo as indicated above. Regarding claim 21, Gannon does not teach wherein the electronic device includes geolocation circuitry. Jacofsky teaches a compartment monitor for continuous or semi-continuous monitoring, which is in the same field of endeavor (e.g. continuous or semi-continuous measurement of biological parameters). Jacofsky teaches it is known to include geolocation circuitry in the device (e.g. Par. [0054], lines 12-15).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gannon in view of Yoo with the geolocation circuitry as taught by Jacofsky in order to provide the predictable results of determining the location of the user. 
Claim 1 is obvious over Gannon and Yoo as indicated above. Regarding claim 23, Gannon does not teach wherein the electronic device includes an orientation and/or position sensor. Jacofsky teaches a compartment monitor for continuous or semi-continuous monitoring, which is in the same field of endeavor (e.g. continuous or semi-continuous measurement of biological parameters). Jacofsky teaches it is known to include an orientation and/or position sensor in the device (e.g. Par. [0054], lines 12-15).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gannon in view of Yoo with the orientation and/or position sensor as taught by Jacofsky in order to provide the predictable results of determining the orientation and/or position of the device on the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gannon et al. (US Patent Application Publication 2016/0183794) teaches a body temperature logging patch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792